Title: From James Madison to William Jones, 22 August 1813
From: Madison, James
To: Jones, William


Dear Sir
Montpelier Aug. 22. 1813
I inclose an affecting letter from Mr. Coffin. It is I suppose too late to take it even into consideration. Were it otherwise, and his recommendations as may be the case equal to those in behalf of Mr. Haff, who can not well have more merit, and is less in want, it might not be amiss to re-weigh the subject. Friendly respects
J. Madison
I return the proceedgs in the case of Lt. Sevier, with the remission in the form suggested. If a date be requisite please to put the proper one.
